Citation Nr: 1627308	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  09-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected post-operative residuals of a left knee medial meniscectomy with internal derangement and anterior instability, currently rated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative changes of the left knee.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disabilities.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disabilities.


REPRESENTATION

Veteran represented by:	Mandy L. Kelly, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claim is presently with the RO in Detroit, Michigan.

During the course of the appeal, in a June 2009 rating decision, the Veteran was granted a separate, 10 percent rating for his degenerative changes of the left knee, effective August 29, 2007.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2010, the Veteran and E.D. appeared at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ) of the Board.  The transcript of this hearing was associated with the Veteran's claims file.  The AVLJ that conducted the hearing is no longer employed by the Board.  In a January 2012 letter, the Veteran was notified that the AVLJ Was not longer at the Board offered the opportunity for another hearing.  The Veteran did not respond.  

These claims were last before the Board in September 2014.  They have been returned for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, regarding the Veteran's claims of entitlement to increased disability ratings for his left knee, remand is required for an updated examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The most recent VA examination was in August 2010, over 5 years prior.  Additionally, the evidence of record since that time indicates new symptoms and worsening symptoms.  At the 2010 VA examination, the Veteran complained of left knee instability, give-way, weakness, incoordination, stiffness, and decreased speed of joint motion.  On physical examination, however, the examiner found no evidence of instability.  Since that time, VA treatment records document the Veteran's complaints of falling multiple times as a result of his left knee giving out.  For instance, August 2014 VA treatment records document the Veteran sustaining a right shoulder injury after his left knee gave out and caused him to fall.  Also, June 2012 VA treatment records document the Veteran acknowledging that a total knee replacement was recommended.  Accordingly, a new examination is warranted.

Regarding the Veteran's claims of entitlement to service connection for right knee and low back disabilities, remand is required to obtain compliance with prior Board remand directives and to address relevant medical evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  First, in the September 2014 remand, the Board directed that an addendum opinion be obtained that addressed whether these disabilities were aggravated by the service-connected left knee disabilities.  An October 2014 opinion was obtained.  Citing to a review of the previous opinions and examinations, as well as the service treatment records, the examiner opined that the Veteran's current complaints of back and right knee pain were less likely than not related to his service-connected left knee disabilities.  As rationale, the examiner cited to numerous radiographic images of the right knee and spine.  This opinion does not address aggravation.

Additionally, the 2014 examiner did not address the presence of an altered gait.  A December 2008 VA examiner noted that the Veteran walked with a limp and used a cane.  The August 2010 examiner noted that the Veteran had an antalgic gait.  Any opinion must address whether the Veteran's well documented abnormal gait as a result of his left knee disabilities caused or aggravated his right knee and low back conditions.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left knee disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for evaluating the Veteran's left knee disabilities under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet. The presence of objective evidence of pain, excess fatigability, incoordination, and weakness must also be noted, as should any additional disability due to these factors (including any additional loss of motion).

4.  After any additional records are associated with the claims file, obtain an addendum opinion from a VA examiner for the Veteran's claims of entitlement to service connection for right knee and low back disabilities.  The opinion should be rendered by an examiner who has not provided an opinion for the Veteran's claims, if possible.  If an examination is deemed necessary, provide one.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee and low back disabilities are proximately due to or the result of his service-connected left knee disabilities.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee and low back disabilities are aggravated (permanently worsened) by his service-connected left knee disabilities.  

In rendering the opinions, the examiner is asked to address the following:  1) the prior VA examinations and opinions; 2) the Veteran's reports of falling multiple times; and 3) the Veteran's abnormal or antalgic gait. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

